               Case 3:20-mj-71712-MAG Document 15 Filed 01/04/21 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KIMBERLY HOPKINS (MABN 668608)
   SCOTT JOINER (CABN 223313)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Kimberly.hopkins@usdoj.gov
             Scott.Joiner@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        ) Case No. 3:20-mj-71712 MAG
                                                      )
15           Plaintiff,                               ) STIPULATION AND PROTECTIVE ORDER
                                                      ) [PROPOSED]
16      v.                                            )
                                                      )
17   ANDREW CHAPIN,                                   )
                                                      )
18           Defendant.                               )
                                                      )
19

20
             With the agreement of the parties, the Court enters the following Protective Order:
21
             Defendant is charged with violations of 18 U.S.C. § 1343 (wire fraud); 18 U.S.C. § 1344 (bank
22
     fraud); and 15 U.S.C. § 78j(b) and 78ff, 17 C.F.R. § 240.10b-5 (securities fraud). Upon receipt of a
23
     discovery request, the United States will produce documents and other materials pertaining to the
24
     defendant and the charged offenses to defense counsel. The discovery to be provided includes
25
     documents or other materials falling into one or more of the following categories (collectively,
26
     “Protected Information”):
27
             1. Personal Identifying Information of any individual (other than his or her name), including
28

     STIPULATION AND PROTECTIVE ORDER [PROPOSED]
     3:20-mj-71712 MAG
              Case 3:20-mj-71712-MAG Document 15 Filed 01/04/21 Page 2 of 4




 1              without limitation any person’s date of birth, social security number, residence or business

 2              address, telephone numbers, email addresses, driver’s license number, professional license

 3              number, family members names, or criminal histories (“Personal Identifying Information”);

 4          2. Financial information of any individual or business, including without limitation bank

 5              account numbers, credit or debit card numbers, account passwords, contact information, and

 6              taxpayer identification numbers (“Financial Information”); and

 7          3. Medical records or other patient information of any individual covered by the Health

 8              Insurance Portability and Accountability Act of 1996 (HIPAA) (“Medical Information”).

 9          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

10          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and

11 employees (collectively, “the defense team”) may review with the defendant all discovery material

12 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

13 make copies of, or have unsupervised access to, any discovery material produced by the government that

14 contains Protected Information, unless the Personal Identifying Information, Financial Information,

15 and/or Medical Information has first been entirely redacted from the discovery materials. The

16 government and defense counsel are ordered to work together to ensure that these materials are

17 protected, but that defendant has as much access to the materials as can be provided consistent with this

18 Court’s order. Discovery material that clearly pertains to a specific defendant and does not contain

19 Protected Information regarding any other person (e.g., defendant’s own bank records, telephone

20 records, and business records) may be provided to that defendant unredacted.

21          Defense counsel may also provide unredacted copies of Protected Information to any experts

22 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

23 of the defense team, and any experts who receive discovery under this Order shall be provided a copy of

24 this Order along with those materials and shall initial and date the order reflecting their agreement to be

25 bound by it.

26          The materials provided pursuant to this protective order may only be used for the specific

27 purpose of preparing or presenting a defense in this matter and related ancillary proceedings, i.e. the

28 related civil action brought by the S.E.C., unless specifically authorized by the Court.

     STIPULATION AND PROTECTIVE ORDER [PROPOSED]
     3:20-mj-71712 MAG
                Case 3:20-mj-71712-MAG Document 15 Filed 01/04/21 Page 3 of 4




 1          This Order shall also apply to any copies made of any materials covered by this Order.

 2          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

 3 shall provide any discovery material produced by the government—whether or not the material

 4 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

 5 any person who is not a member of the defense team) or make any public disclosure of the same, other

 6 than in a court filing, without the government’s express written permission or further order of this Court.

 7 If a party files a pleading that references or contains or attaches Protected Information subject to this

 8 Order, that filing must be under seal.1

 9          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

10 Protective Order (including any copies) to the United States within 14 days after whichever event occurs

11 last in time: dismissal of all charges against the defendant; defendant’s acquittal; defendant’s sentencing;

12 or the conclusion of any direct appeal. After the United States receives documents and materials subject

13 to this Order, it shall maintain those documents and materials until the period for filing a motion under

14 28 U.S.C. § 2255 has expired. After the statutory period for filing a motion under 28 U.S.C. § 2255 has

15 expired, the United States is free to destroy documents and materials subject to this Order. If defendant

16 is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

17 counsel with the documents and materials subject to this Protective Order under the terms of this Order.

18 Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return the documents and materials

19 subject to this Protective Order within 14 days after the district court’s ruling on the motion or 14 days

20 after the conclusion of any direct appeal of the district court’s order denying the motion, whichever is

21 later. This stipulation is without prejudice to either party applying to the Court to modify the terms of

22 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

23 party even after the conclusion of district court proceedings in this case.

24 / / /

25

26

27
            1
28            This Order authorizes such filings under seal and the parties are not required to seek additional
     authorization from the Court to do so.
     STIPULATION AND PROTECTIVE ORDER [PROPOSED]
     3:20-mj-71712 MAG
               Case 3:20-mj-71712-MAG Document 15 Filed 01/04/21 Page 4 of 4




 1    IT IS SO STIPULATED.                         DAVID L. ANDERSON
                                                   United States Attorney
 2

 3
      Dated: January 4, 2021                       __/s/___________________________________
 4
                                                   KIMBERLY HOPKINS
 5                                                 SCOTT JOINER
                                                   Assistant United States Attorneys
 6

 7
                                                   __/s/___________________________________
 8                                                 RANDY SUE POLLOCK
                                                   Counsel for Defendant CHAPIN
 9

10

11    IT IS SO ORDERED.

12

13    Dated:     1/4/2021                          THE HONORABLE ALEX G. TSE
                                                   United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROTECTIVE ORDER [PROPOSED]
     3:20-mj-71712 MAG
